09/06/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0157




                             No. DA 22-0157

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

IOLA MAERRIEA JOHNSTON,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 17, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                 September 6 2022